Citation Nr: 0700089	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  01-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 1999, 
for the grant of service connection for peroneal nerve palsy 
and a scar of the right knee.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1994 rating decision which declined to reopen the 
previously denied claim for service connection for residuals 
of right peroneal nerve neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
been submitted and granted service connection for peroneal 
nerve palsy and a scar of the right knee.  In February 2003, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  The appeal was 
remanded in August 2003 for additional development.

As part of the veteran's claim that he is entitled to an 
earlier effective date, he has argued that the prior denial 
of the claim was erroneous.  A claim of clear and 
unmistakable error (CUE) is related to a claim for an earlier 
effective date, and both issues are, therefore, before the 
Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).  After the appeal was remanded, 
the RO properly considered the effective date and CUE issues 
in a supplemental statement of the case.  




FINDINGS OF FACT

1.  The RO denied service connection for residuals of right 
peroneal nerve neuropathy in April 1966, on the basis that 
there was no current disability shown.  The veteran did not 
appeal that decision, and it became final.

2.  A February 1975 rating decisions did not address the 
peroneal nerve residuals issue, nor did the claims on which 
those decisions were based.

3.  The veteran did not perfect a timely appeal as to the May 
1994 rating decision which denied service connection for 
residuals of right peroneal nerve neuropathy.  

4.  The May 1994 rating decision was reasonably supported by 
evidence then of record and prevailing legal authority; the 
rating decision was not undebatably erroneous. 

5.  There was no medical evidence of a symptomatic scar at 
the time of the 1994 rating decisions, nor did the veteran 
claim, at that time, that the scar was symptomatic.

6.  The next claim for service connection for residuals of 
right peroneal nerve neuropathy was received April 30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 
30,1999, for the grant of service connection and award of 
compensation for peroneal nerve palsy and scar have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Code 5003 (2006).  

2.  There was no CUE in the May 1994 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Service connection for peroneal nerve palsy and a scar of the 
right knee was granted in a November 1999 rating decision, 
with 10 percent ratings assigned for each, effective May 5, 
1999 (subsequently revised to the current April 30, 1999 
effective date).  The veteran appealed this decision, 
claiming that the effective date for the grant of service 
connection and award of compensation for peroneal nerve palsy 
and a scar of the right knee should be earlier.  At his 
hearing, he testified that he had experienced symptoms 
including tingling and numbness of the right lower extremity, 
which had never resolved since the in-service surgery.  It 
was also pointed out that a scar was noted on the February 
1966 VA examination, and, therefore, at minimum, service 
connection for the scar should have been granted at that 
time.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

A review of the file discloses that the veteran had surgery 
due to peroneal nerve palsy in service, in June 1963.  He 
completed his tour of duty, and, after his discharge in July 
1965, filed a compensation claim with VA.  A VA examination 
was conducted in February 1966, which resulted in an opinion 
that the veteran did not have any neurological disorder.  
Moreover, although a surgical scar was noted on examination, 
no symptoms were reported, by the veteran or the examiner.  
At that time, there was no evidence that the post-surgical 
scar was symptomatic.  Based on this examination, as well as 
service medical records, the RO denied service connection for 
residuals of right peroneal nerve neuropathy in April 1966, 
on the basis that there was no current disability shown.  The 
veteran did not appeal that decision, and it is final in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a).  In its November 1999 rating decision, the RO found 
no CUE in the April 1966 rating decision, and the veteran did 
not appeal that decision.  In addition, the Board observes 
that the Court has held that current disability requires some 
complications associated with a scar, and that without 
symptoms of a current disability, there can be no service 
connection.  See Chelte v. Brown, 10 Vet. App. 268, 271-2 
(1997) (Although dated after the 1966 rating decision, the 
Court cited to 38 C.F.R. § 4.48 and 38 C.F.R. § 4.118, Codes 
7803, 7804, which were unchanged from 1966 to the 1996 
version cited in Chelte.).  

The veteran also testified that he requested an examination 
in December 1974 pertaining to his right knee and scar, but 
that this was denied in February 1975.  However, the evidence 
of record shows that he submitted medical evidence pertaining 
to arthritis of both knees in November 1974, and a VA 
examination was conducted in January 1975, which disclosed no 
knee or lower extremity abnormality, and the veteran's claim 
was denied in February 1975.  No mention of a peroneal nerve 
disability or scar was made either by the veteran or on any 
of the medical reports compiled in connection with this 
claim.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed, and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  Moreover, the veteran did 
not appeal the denial of that claim, and it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The veteran also asserts that his July 1993 claim should have 
been reopened and granted at that time, or in the April 1994 
rating decision.  The veteran states that in a July 15, 1993 
statement, he requested an examination of the right knee, 
scar, and foot, which was denied in a letter dated July 20, 
1993.  He states that in response, an examination was again 
requested on July 26, 1993.  

The file shows that in a June 1993 rating decision, the RO 
denied a claim for an increased rating for service-connected 
arthritis of the spine.  The veteran was notified of this 
decision in a letter dated July 20, 1993.  In the meantime, 
he submitted a claim for service connection for a "knee/foot 
injury," accompanied by service medical records showing the 
peroneal nerve surgery, received July 19, 1993.  

In a letter dated July 26, 1993, and received August 17, 
1993, the veteran, specifically referring to the July 20, 
1993 letter from VA, said that he should have had an 
examination.  Referring to his own July 15, 1993 letter, 
which he said related to new claims, he said he wanted the 
examination to include those issues, identified as injury to 
his knee, foot, and a scar.  

In the meantime, the RO, in a rating decision dated August 
12, 1993, denied the right peroneal nerve disability claim, 
received July 19, 1993.  The August 16, 1993, notice to the 
veteran informed him that the evidence submitted was a 
duplicate of evidence previously considered; that the VA 
examinations of February 1966 and January 1975 did not show 
evidence of disability involving the right peroneal nerve; 
and that he had furnished no medical evidence of treatment 
for the condition since discharge.  

The veteran submitted a statement dated August 23, 1993, and 
received August 27, 1993, which he identified as a notice of 
disagreement with the VA decision dated July 20, 1993.  He 
went on to address the merits of this appeal, referring only 
to osteoarthritis of the spine, including medical evidence of 
radiculitis in the upper extremity.  He was furnished a 
statement of the case on that issue in October 1993.  (In 
November 1993, he requested an additional 60 days to perfect 
his appeal, but there is no record of either a response from 
the RO, or of a substantive appeal.)  

As can be seen from the above summary, the veteran initiated 
an appeal only of the July 20, 1993 rating decision, which 
did not address service connection for a peroneal nerve 
disability, but instead was limited to an increased rating 
for the spine.  He did not appeal the August 1993 rating 
decision, which declined to reopen a claim for service 
connection for a peroneal nerve disability.  

In an April 1994 rating decision, the RO increased the 
veteran's rating for arthritis of the spine to 20 percent, 
and denied service connection for a disability identified as 
"right radiculopathy, lumbar spine (residuals of right 
peroneal nerve neuropathy)."  The veteran was notified of 
this decision in a letter dated May 4, 1994.  In a statement 
received May 3, 1995, the veteran expressed his disagreement 
with that determination.  In the notice of disagreement, he 
specifically mentioned both the increased rating for 
degenerative joint disease of the spine and service 
connection for right peroneal nerve disability issues.  In a 
June 1995 rating decision, the veteran was granted service 
connection for degenerative disc disease of the lumbar spine 
with right radiculopathy.  Separately, on June 12, 1995, he 
was furnished a statement of the case addressing the issue of 
whether the claim for service connection for residuals of 
right peroneal nerve neuropathy was well-grounded.  Although 
he requested a 60-day extension of his substantive appeal as 
to that specific issue in a statement dated August 1, 1995, 
the RO never granted this request.  The veteran never filed a 
substantive appeal, and in a letter dated October 27, 1995, 
the RO informed the veteran that his request for extension of 
substantive appeal was untimely, and that the May 4, 1994 
rating decision was now final.  This letter also informed the 
veteran of his appellate rights.  The veteran did not appeal 
the determination that his request for extension of 
substantive appeal was untimely, nor did he submit a 
substantive appeal as to the issue of service connection for 
residuals of right peroneal nerve neuropathy; therefore, the 
May 1994 rating decision is final.  

The document received on August 1, 1995, would have been 
timely as a substantive appeal if it met the requirements for 
such, but it did not.  Although an appeal does not have to be 
submitted on a VA Form 9, it must still set out specific 
arguments relating to errors of fact or law in the 
determination being appealed.  Although any statements will, 
of course, be liberally construed, the August 1995 statement 
from the veteran raised absolutely no arguments as to why he 
felt he was entitled to service connection for right peroneal 
nerve neuropathy or why he felt the denial was incorrect.  He 
merely requested an extension of time to appeal.

The Board also observes that although the May 1994 rating 
decision, issued in response to additional evidence, was 
within a year of the August 1993 rating decision which denied 
service connection for residuals of right peroneal nerve 
neuropathy, there is no evidence of an intent to appeal the 
August 1993 rating decision.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005).  In any event, even if considered 
as part of the appeal initiated by the May 1995 notice of 
disagreement, the veteran failed to perfect the appeal with a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.    

Additionally, even assuming the August 1993 or May 1994 
rating decision should have explicitly addressed the residual 
scar, as a separate issue, this claim was nevertheless deemed 
denied at that time.  See Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006) (If the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.).  If a timely appeal is not 
filed, the veteran's only recourse is to file a CUE claim.  
Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

The veteran also contends that a July 1996 statement should 
have been accepted as a claim for service connection for the 
right peroneal nerve disability, and that this claim has 
remained open.  The file shows that the two-page statement, 
received in July 1996, addressed an ongoing appeal for an 
increased rating for spinal disabilities including 
degenerative disc disease of the lumbar spine with right 
radiculopathy.  In this statement, the veteran wrote that 
"...no one seems to listen when I tell them I still have 
numbness and tingling in my right leg which radiates down to 
and across the top of my foot.  When I say my right leg 
sometimes folds out from underneath me, and I fall to the 
ground, no one listens.  Sir this leg was operated on while 
still on active duty..."  

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal.  Criswell v. 
Nicholson, No. 03-845 (U.S. Vet. App. Dec. 4, 2006).  In this 
case, the arguments were made in a statement made in 
connection with an ongoing appeal concerning an increased 
rating for service-connected disabilities, including 
degenerative disc disease of the lumbar spine with right 
radiculopathy.  The veteran did not separately identify a 
peroneal nerve disability, as distinct from the service-
connected right radiculopathy then on appeal; conversely, 
this statement, which included specific contentions as to 
each issue on appeal, contained no other mention of symptoms 
of radiation into the right lower extremity.  In this 
context, it appears to be a paragraph containing contentions 
as to his service-connected right radiculopathy, and a claim 
for entitlement to service connection for a separate peroneal 
nerve disability was not reasonably raised by that statement.  
In this regard, the medical evidence at that time did not 
show any right peroneal nerve disability or complaints.  On a 
VA examination in May 1996, the veteran complained of 
decreased sensation in both lower legs, and the examiner 
observed it was not in any specific nerve root pattern.  
Indeed, symptoms explicitly associated with the peroneal 
nerve were first shown on a VA examination in June 1999, when 
examination disclosed an area of anesthesia on the peroneal 
nerve distribution on the right, and an electrical radicular 
sensation elicited on palpation to the peroneal nerve just 
behind the head of the fibula. 

In connection with other claims, a VA examination conducted 
in 1997 showed complaints of numbness in the right lateral 
leg and foot due to peroneal nerve palsy and a VA progress 
note dated in February 1998 noted that the neurological 
examination was abnormal in several respects to include 
"sensory" in the area operated while in military.  These 
medical records, standing alone, did not identify a benefit 
sought or any intention on the part of the veteran to seek 
service connection for a right peroneal nerve condition.  The 
veteran is arguing, in essence, that the RO should have 
predicted that he wanted to file such a claim based on his 
complaints.  The mere presence of medical evidence showing 
such complaints does not establish an intent on the part of 
the veteran to seek service connection for a particular 
condition.  See Brannon.

Although all prior rating decisions rendered before the date 
of these VA records were final, as discussed above, the 1997 
VA examination or 1998 VA treatment record did not constitute 
an informal claim.  VA records will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(1).  In this case, a formal claim for 
compensation for the veteran's right peroneal nerve condition 
had not been allowed, and the veteran had not been granted 
service connection for this disorder.  See Crawford v. Brown, 
5 Vet. App. 33 35-36 (1993).  Since there had not been a 
prior allowance or disallowance of compensation for the 
condition (i.e., service connection awarded, but disorder 
rated as noncompensable), VA records could not be accepted as 
an informal claim under 38 C.F.R. § 3.157.  See also 
Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) provides 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted) (emphasis added); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).  

Thus, for the reasons detailed above, the April 1966, August 
1993, and May 1994 rating decisions are final, in the absence 
of CUE.  Where there has been a prior final denial, the 
effective date of an award of VA benefits, based on new and 
material evidence, must be based on the date the VA received 
the particular application for which the benefits were 
granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  The 
February 1975 rating decision did not address the peroneal 
nerve residuals issue, nor did the claim on which that 
decision was based; thus, an earlier effective date based on 
that claim is not warranted.  The veteran's July 1996 
statement provided contentions in connection with an appeal 
ongoing at that time, and did not constitute a claim for 
service connection for a peroneal nerve disability.  The 
veteran next filed a claim for service connection for 
peroneal nerve disability, as well as a scar, in a statement 
received April 30, 1999.  Accordingly, in the absence of CUE, 
an effective date earlier than the date of that claim, April 
30, 1999, may not be granted.

II.  Clear and Unmistakable Error 

The veteran contends, in essence, that the RO's failure to 
reopen his July 1993 claim, provide an examination, and grant 
service connection in response to that claim, then or in the 
May 1994 rating decision, constituted CUE.  He asserts that 
the claim was eventually reopened in 1999 on the basis of the 
same evidence that was of record at that time.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  Moreover, a disagreement with how 
the evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999).  In determining whether there was CUE in a prior, 
final decision, the following standard must be applied:

(1) Whether "[e]ither the correct facts, 
as they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied"; 
(2) whether the existence of an error is 
"undebatable"; and 
(3) whether the error is of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made."  

Stallworth v. Nicholson, No. 04-93, slip op. at 10  (U.S. 
Vet. App. Nov. 15, 2006).  

As discussed above, the veteran was notified that a claim for 
an increased rating for arthritis of the spine was denied in 
a letter from the RO dated July 20, 1993.  His claim for 
"knee/foot injury," accompanied by service medical records 
showing the peroneal nerve surgery, received July 19, 1993, 
was denied in an August 1993 rating decision.  In an April 
1994 rating decision, the RO increased the veteran's rating 
for arthritis of the spine to 20 percent, and denied service 
connection for a disability identified as "right 
radiculopathy, lumbar spine (residuals of right peroneal 
nerve neuropathy)."  The veteran was notified of this 
decision in a letter dated May 4, 1994, and a notice of 
disagreement was received May 3, 1995.  On June 12, 1995, he 
was furnished a statement of the case addressing the issue of 
whether the claim for service connection for residuals of 
right peroneal nerve neuropathy was well-grounded.  In a 
statement dated August 1, 1995, the veteran requested a 60-
day extension of his substantive appeal as to that specific 
issue.  In a letter dated October 27, 1995, the RO informed 
the veteran that his August 1, 1995 request for an extension 
was not timely, as he had until May 4, 1995, to submit his 
substantive appeal, and the May 4, 1994 rating decision was 
now final.  

The October 1995 notification to the veteran that his August 
1, 1995, request for an extension of his substantive appeal 
was untimely was in error, as the statement of the case was 
not furnished until June 12, 1995, and the veteran had 60 
days from that date to file a substantive appeal.  38 C.F.R. 
§ 20.302 (1995).  However, the law in effect at that time 
(and currently) provided that an extension of the period for 
filing a substantive appeal may be granted, for good cause, 
if the written request was received prior to the expiration 
of the time limit for filing the substantive appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  In other 
words, the RO's authority to grant an extension is 
discretionary.  Furthermore, in this case, the veteran did 
not explain why he wanted an extension; thus, he did not show 
good cause.  Therefore, the RO's failure to grant the 
extension is not CUE.  

Despite the RO provided erroneous information to the veteran 
in 1995 concerning the time limit to appeal, there is no 
showing that the result would have been manifestly different 
but for this error.  It is pure speculation at this point 
that the veteran would have exercised his appeal rights had 
he received correct information.  The fact is that he did not 
raise or pursue another claim concerning the neuropathy until 
a few years later.  Moreover, a denial of an extension of 
time to file an appeal is, itself, an appealable decision.  
The veteran was provided with his appeal rights but did not 
pursue them.

The RO did not respond to the veteran's request until October 
27, 1995, which was after the expiration of the 60-day time 
period for filing a substantive appeal.  Under certain rare 
circumstances, a statutory filing period may be equitably 
tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 
1360, 1365 (Fed. Cir. 1998).  In determining whether 
equitable tolling applies in the case of a substantive 
appeal, VA must consider whether the veteran 'exercised due 
diligence in preserving his legal rights' and whether his 
intention to seek further review of his claim is clear, and 
VA has notice of his intent.  See Brandenburg v. Principi, 
371 F.3d 1362, 1364 (Fed. Cir. 2004).  In this case, by his 
failure to submit a substantive appeal at all, the veteran 
clearly failed to exercise due diligence.  In this regard, 
the veteran not only failed to submit a substantive appeal 
within the original 60-day period, but also within the 
additional 60-day period he had requested.  Moreover, since 
he did not, in fact, file a substantive appeal, it is not 
clear that he persisted in an intention to seek further 
review, as may have been initially suggested by his request 
for an extension.  It must also be pointed out that VA was 
under no legal obligation to grant such an extension; unless 
and until VA notified him that he was entitled to an 
extension, he was required to submit a substantive appeal 
within the original time limit.  Under these circumstances, 
equitable tolling is not appropriate. 

Further, since a decision to extend the time limit for filing 
a substantive appeal is discretionary, the RO's erroneous 
notification to the veteran of the reason his request for an 
extension was denied cannot be CUE, as to have omitted this 
error would not have manifestly changed the outcome at the 
time it was made.  In this regard, the RO was under no legal 
obligation to grant this extension, and the veteran had not 
presented any explanation which the RO might use to determine 
whether good cause was shown.  Moreover, as previously noted, 
both the original 60-day period and the supplemental 60-day 
period requested by the veteran had elapsed by the time of 
this erroneous notice, without any substantive appeal having 
been submitted; thus, no harm is shown.  

As to the claim that there was CUE in the RO's failure to 
provide the veteran an examination, although he had indeed 
submitted requests for examinations prior to the 1994 rating 
decision, a breach of the duty to assist cannot constitute 
CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
Moreover, at that time, there was no duty to assist in the 
development of the claim by providing an examination, unless 
the veteran presented a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); see Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  In order for a claim to be well grounded, the 
veteran was required to show, in part, competent evidence of 
a current disability (medical diagnosis).  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 144 (1992).  In addition, medical evidence of 
a nexus between the in-service injury or disease and the 
current disability was required.  See, e.g., Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  At the time of the May 1994 
rating decision, there was no medical evidence showing he had 
a current disability resulting from the in-service condition.  
Thus, neither the RO's denial of the claim, nor the failure 
to provide an examination constituted CUE.  

It is also contended that it was CUE for the RO to have 
failed to address the issue of service connection for the 
scar, as the veteran said it pulled and was tender at that 
time.  As discussed above, the rating decision is deemed to 
have denied that claim.  However, although he mentioned a 
scar in his July 1993 statement, the medical evidence did not 
report a scar at that time.  Although a scar had been noted 
in 1966, the Court pointed out, in a later decision, that a 
scar is not a chronic disability.  See Chelte v. Brown, 
supra.  Moreover, to constitute a current disability, some 
complications associated with a scar are required.  Id.  
Although this decision was not extant at the time of the 1994 
rating decision, the underlying law was the same as at the 
time of the Chelte decision, and, in view of this later 
decision, the RO's failure to grant service connection at 
that time is a reasonable interpretation of the law and 
facts, and not erroneous.  In this regard, there was no 
medical evidence of a symptomatic scar at that time, nor did 
the veteran claim, at that time, that the scar was 
symptomatic.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Concerning the CUE claim, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Nevertheless, a May 2004 letter to the 
veteran provided information regarding the information 
necessary to substantiate a CUE claim.  

As to the earlier effective date claim, the VCAA notice 
requirements have been satisfied by virtue of a letter sent 
to the claimant in May 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, 
he was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  He was also provided information 
regarding the effective date of a grant of benefits, and 
assigned ratings, in a supplemental statement of the case 
dated in September 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Available service medical records and relevant VA 
treatment records have been obtained.  All evidence 
identified by the veteran has been obtained.  There is no 
evidence of the existence of additional evidence which would 
support the veteran's claim.  Thus, the Board is satisfied 
that VA has met its duties to inform and assist the claimant, 
and there is no indication of the existence of any 
potentially relevant evidence which has not been obtained.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  


ORDER

Entitlement to an effective date prior to April 30, 1999, for 
the grant of service connection for peroneal nerve palsy and 
a scar of the right knee, is denied.

CUE in an April 1994 rating decision rating decision which 
declined to reopen the previously denied claim for service 
connection for residuals of right peroneal nerve neuropathy 
has not been shown; the appeal is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


